16973DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-17, 19, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clingman (US 20150090356 A1) in view of Wang (US 4540143 A) (cited in the IDS of 7/19/22).
For claim 1, Clingman discloses an apparatus Figs. 1-9, comprising: a wing 102; a nacelle of an aircraft engine 114, the nacelle coupled to the wing via a pylon extending downward from the wing Fig. 1: pylon connected nacelle 114 to wing 102, the nacelle having an outer surface outer surface of 114, shown in Fig. 1; and a chine 200 coupled to and located on a nacelle of a wing 102, the chine oriented along a fore-aft direction Para 0023: “The example blade 200 of FIG. 2 is substantially parallel to a direction of flow 205 of fluid (e.g., air) adjacent the surface 204”, the chine rotatable between a first position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position” and a second position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position” relative to the nacelle about an axis of rotation Fig. 6: axis of rotation 602, the axis of rotation substantially perpendicular to a plane of the chine defined by an outer mold line of the chine Fig. 10 shows outer mold line, which is perpendicular to axis 602 in Fig. 6, the outer mold line of the chine extending radially outward from the outer surface of the nacelle when the chine is in the first position Fig. 6: edge of chine, labeled as 208, extends radially outward from the outer surface.
The present embodiment teaches that the surface 204 on which the chine is installed is a wing 102 of the aircraft, and therefore does not teach that the chine is coupled to and located on the nacelle inboard of a central axis of the nacelle of the engine. However, Clingman does teach that “the example vortex generators disclosed herein may be used to generate vortexes in fluid flowing adjacent any surface” (Para 002). Additionally, Wang teaches a nacelle of an aircraft engine 12, the nacelle coupled to a wing 24 via a pylon 33 extending downward from the wing Figs. 4-6; and a chine 46 coupled to and located on the nacelle inboard of a central axis of the nacelle Fig. 5. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by locating the chine of Clingman on the engine nacelle inboard of a central axis of the nacelle as disclosed by Wang. One of ordinary skill in the art would have been motivated to make this modification since a vortex generator positioned in this way “sheds a strong vortex, indicated at 48, which passes over the leading edge of the wing in a manner to prevent the separated wake 40 from spreading over the inboard wing as well as drawing the outboard edge of the wake inwardly towards the vortex. This significantly reduces the span of the wake 40. By reducing the span of the wake 40, the separation on the wing 24 due to the nacelle wake/wing boundary layer interaction is reduced. The reduced separation results in increased lift at a given angle of attack and a delayed stall.” (Col 6, lines 24-34). Additionally, “while it is generally known that vanes can be used to improve performance of nacelle/wing assemblies in a high lift mode of operation, these same vanes have an undesirable aspect in that for cruise mode of operation, they will normally tend to increase drag” (Col 1, lines 49-53), therefore it would be desirable to selectively rotate the chine to various positions to optimize different phases of flight.
As modified, Clingman discloses that in response to an airflow presented at the chine, the chine is configured to: generate a first vortex when the chine is in the first position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the first position, a vortex would be generated, the first vortex impacting a boundary layer at a first location on an upper surface of the wing Wang, Fig. 5: vortex such as 48 impacts an upper surface of the wing, the first vortex having a first strength strength of vortex; and generate a second vortex when the chine is in the second position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the first position, a vortex would be generated, the second vortex impacting the boundary layer at a second location on the upper surface of the wing Wang, Fig. 5: vortex such as 48 impacts an upper surface of the wing, the second vortex having a second strength strength of vortex, at least one of the second location or the second strength differing from a corresponding one of the first location or the first strength any change of the shape and/or position of the chine, such as a rotation, would cause a different vortex to be generated, which would therefore have a different position and strength; Wang teaches this in Fig. 13 which shows that any variation to dimension of the chine causes a different vortex to be generated.
For claim 2, Clingman as modified discloses the apparatus of claim 1, wherein the fore-aft direction is defined by the outer mold line of the chine Fig. 2: the plane of the surface of the chine is coincident with the fore-aft direction defined by 205.
For claim 3, Clingman as modified discloses the apparatus of claim 1, wherein the fore-aft direction is substantially parallel to the central axis of the nacelle Fig. 2: as the fore-aft direction is along the direction of fluid flow, it would also be parallel to a central axis of the nacelle.
For claim 4, Clingman as modified discloses the apparatus of claim 1, wherein the second position angularly displaced from the first position rotated about axis 602.
For claim 5, Clingman as modified discloses the apparatus of claim 1, wherein the chine is positioned within a slot formed in the outer surface of the nacelle Para 0024: “When the example blade 200 is in the retracted position, the blade 200 has a first orientation and substantially fills an aperture or first slot 206 defined by the surface 204”, the slot oriented along the fore-aft direction Fig. 2, the chine rotatable within the slot between the first position and the second position about axis 602.
For claim 6, Clingman as modified discloses the apparatus of claim 1, wherein the first position is a deployed position “extended position” and the second position is a stowed position “retracted position”.
For claim 7, Clingman as modified discloses the apparatus of claim 6, wherein a portion of the chine Fig. 8: portion of 200 extending upward extends outwardly from the outer surface of the nacelle when the chine is in the deployed position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position”, and the portion of the chine is retracted inwardly from the outer surface of the nacelle when the chine is in the stowed position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position”.
For claim 9, Clingman as modified discloses the apparatus of claim 1, further comprising: an actuation mechanism bimorph actuator 300 operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation Para 0019: “When the bimorph actuator is energized, the bimorph actuator moves the blade from a retracted position to a deployed position”; and a controller Para 0030: “When the example bimorph actuator 300 is energized via a first electrical signal”…”bimorph actuator 300 is then de-energized (e.g., if transmission of the first electrical signal is ceased)” – therefore there is some controller to control the electrical signals operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism through energizing the actuator.
For claim 11, Clingman discloses a method, comprising: rotating a chine 200 coupled to and located on a nacelle of a wing 102, the chine oriented along a fore-aft direction Para 0023: “The example blade 200 of FIG. 2 is substantially parallel to a direction of flow 205 of fluid (e.g., air) adjacent the surface 204”, the chine rotatable between a first position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position” and a second position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position” relative to the nacelle about an axis of rotation Fig. 6: axis of rotation 602, the axis of rotation substantially perpendicular to a plane of the chine defined by an outer mold line of the chine Fig. 10 shows outer mold line, which is perpendicular to axis 602 Fig. 6, the outer mold line of the chine extending radially outward from the outer surface of the nacelle when the chine is in the first position Fig. 6: edge of chine, labeled as 208, extends radially outward from the outer surface.
The present embodiment teaches that the surface 204 on which the chine is installed is a wing 102 of the aircraft, and therefore does not teach that the chine is coupled to and located on the nacelle inboard of a central axis of the nacelle of the engine. However, Clingman does teach that “the example vortex generators disclosed herein may be used to generate vortexes in fluid flowing adjacent any surface” (Para 002). Additionally, Wang teaches a nacelle of an aircraft engine 12, the nacelle coupled to a wing 24 via a pylon 33 extending downward from the wing Figs. 4-6; and a chine 46 coupled to and located on the nacelle inboard of a central axis of the nacelle Fig. 5. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by locating the chine of Clingman on the engine nacelle inboard of a central axis of the nacelle as disclosed by Wang. One of ordinary skill in the art would have been motivated to make this modification since a vortex generator positioned in this way “sheds a strong vortex, indicated at 48, which passes over the leading edge of the wing in a manner to prevent the separated wake 40 from spreading over the inboard wing as well as drawing the outboard edge of the wake inwardly towards the vortex. This significantly reduces the span of the wake 40. By reducing the span of the wake 40, the separation on the wing 24 due to the nacelle wake/wing boundary layer interaction is reduced. The reduced separation results in increased lift at a given angle of attack and a delayed stall.” (Col 6, lines 24-34). Additionally, “while it is generally known that vanes can be used to improve performance of nacelle/wing assemblies in a high lift mode of operation, these same vanes have an undesirable aspect in that for cruise mode of operation, they will normally tend to increase drag” (Col 1, lines 49-53), therefore it would be desirable to selectively rotate the chine to various positions to optimize different phases of flight.
As modified, Clingman discloses that in response to an airflow presented at the chine: generating a first vortex when the chine is in the first position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the first position, a vortex would be generated, the first vortex impacting a boundary layer at a first location on an upper surface of the wing Wang, Fig. 5: vortex such as 48 impacts an upper surface of the wing, the first vortex having a first strength strength of vortex; and generating a second vortex when the chine is in the second position under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the first position, a vortex would be generated, the second vortex impacting the boundary layer at a second location on the upper surface of the wing Wang, Fig. 5: vortex such as 48 impacts an upper surface of the wing, the second vortex having a second strength strength of vortex, at least one of the second location or the second strength differing from a corresponding one of the first location or the first strength any change of the shape and/or position of the chine, such as a rotation, would cause a different vortex to be generated, which would therefore have a different position and strength; Wang teaches this in Fig. 13 which shows that any variation to dimension of the chine causes a different vortex to be generated. 
For claim 12, Clingman as modified discloses the method of claim 11, wherein the fore-aft direction is defined by the outer mold line of the chine Fig. 2: the plane of the surface of the chine is coincident with the fore-aft direction defined by 205.
For claim 13, Clingman as modified discloses the method of claim 11, wherein the fore-aft direction is substantially parallel to the central axis of the nacelle Fig. 2: as the fore-aft direction is along the direction of fluid flow, it would also be parallel to a central axis of the nacelle.
For claim 14, Clingman as modified discloses the method of claim 11, wherein the second position is angularly displaced from the first position rotated about axis 602.
For claim 15, Clingman as modified discloses the method of claim 11, wherein the chine is positioned within a slot formed in the outer surface of the nacelle Para 0024: “When the example blade 200 is in the retracted position, the blade 200 has a first orientation and substantially fills an aperture or first slot 206 defined by the surface 204”, the slot oriented along the fore-aft direction Fig. 2, the chine rotatable within the slot between the first position and the second position about axis 602.
For claim 16, Clingman as modified discloses the method of claim 11, wherein the first position is a deployed position “extended position” and the second position is a stowed position “retracted position”.
For claim 17, Clingman as modified discloses the method of claim 16, wherein a portion of the chine Fig. 8: portion of 200 extending upward extends outwardly from the outer surface of the nacelle when the chine is in the deployed position Para 0020: “the edge may be angled away from the surface when the blade is in the deployed position”, and the portion of the chine is retracted inwardly from the outer surface of the nacelle when the chine is in the stowed position Para 0020: “an edge of the blade may be substantially flush with the surface when the blade is in the retracted position”.
For claim 19, Clingman as modified discloses the method of claim 11, further comprising: controlling an actuation mechanism bimorph actuator 300 via a controller Para 0030: “When the example bimorph actuator 300 is energized via a first electrical signal”…”bimorph actuator 300 is then de-energized (e.g., if transmission of the first electrical signal is ceased)” – therefore there is some controller to control the electrical signals operatively coupled to the actuation mechanism, the actuation mechanism operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation Para 0019: “When the bimorph actuator is energized, the bimorph actuator moves the blade from a retracted position to a deployed position”.
For claim 22, Clingman as modified discloses the apparatus of claim 1, wherein a leading edge of the nacelle and a leading edge of the chine are located forward of and below a leading edge of the wing Wang, Fig. 5.
For claim 23, Clingman as modified discloses the apparatus of claim 1, wherein the chine includes a leading edge and a trailing edge, the outer mold line extending from the leading edge of the chine to the trailing edge of the chine, the outer mold line tapering toward the outer surface of the nacelle from the trailing edge of the chine toward the leading edge of the chine when the chine is in the first position Fig. 6: leading edge is the to left and trailing edge to the right; the outer mold line tapers toward the surface from the trailing edge to the leading edge.
For claim 24, Clingman as modified discloses the apparatus of claim 1, wherein the second location at which the second vortex impacts the boundary layer on the upper surface of the wing differs from the first location at which the first vortex impacts the boundary layer on the upper surface of the wing any change of the shape and/or position of the chine, such as a rotation, would cause a different vortex to be generated, which would therefore have a different position and strength; Wang teaches this in Fig. 13 which shows that any variation to dimension of the chine causes a different vortex to be generated.
For claim 25, Clingman as modified discloses the apparatus of claim 1, wherein the second strength of the second vortex at the second location differs from the first strength of the first vortex at the first location any change of the shape and/or position of the chine, such as a rotation, would cause a different vortex to be generated, which would therefore have a different position and strength; Wang teaches this in Fig. 13 which shows that any variation to dimension of the chine causes a different vortex to be generated.
For claim 26, Clingman as modified discloses the apparatus of claim 1, wherein the second location at which the second vortex impacts the boundary layer on the upper surface of the wing differs from the first location at which the first vortex impacts the boundary layer on the upper surface of the wing, and the second strength of the second vortex at the second location differs from the first strength of the first vortex at the first location any change of the shape and/or position of the chine, such as a rotation, would cause a different vortex to be generated, which would therefore have a different position and strength; Wang teaches this in Fig. 13 which shows that any variation to dimension of the chine causes a different vortex to be generated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clingman in view of Wang, as above, further in view of Jain et al (“Jain”) (US 20080267762 A1).
For claim 10, Clingman as modified discloses the apparatus of claim 9, but fails to disclose that the controller is configured to command the actuation mechanism to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft that includes the nacelle, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Jain teaches a controller that is configured to command the actuation mechanism to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft that includes the nacelle, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal vortex generation.
For claim 20, Clingman as modified discloses the method of claim 19, but fails to disclose controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of an aircraft that includes the nacelle, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
However Jain teaches a controller that is configured to command the actuation mechanism to rotate the first segment (Para 0037, “The sensor 61 detects the operability condition and communicates with the controller 62 to pivot the airflow 50 about the pivot mount 64 via the actuator assembly 56”) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft that includes the nacelle, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft (Para 0037, “the operability condition includes a cross-wind condition”, which is associated with the attitude of the aircraft relative to the wind), a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Clingman by having the controller configured to command the actuation mechanism to rotate the first segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft as disclosed by Jain. One of ordinary skill in the art would have been motivated to make this modification to selectively move the first segment in response to varying flight conditions in order to provide optimal vortex generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642